DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 5/26/2020 and 6/15/2021 has/have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) is/are being considered by the examiner, and a copy with initials is attached herewith.
Drawings
4.	The drawings were received on 5/26/2020.  These drawings are acceptable.
Claim Objections
5.	Claim 13 is objected to because of the following informalities:  Claim 13 recites “…..the at least one temperature control system at least one of defines a housing portion of the housing and is arranged in a housing portion of the housing.”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claim(s) 1-5, 7, 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haussmann (US 20150079442 A1) in view of Hirano et al (US 20110138849 A1).
Regarding claim 1, Haussmann discloses a temperature control system (cooling device 20) for controlling temperature of a vehicle battery module (10) comprising a cooling plate (22) having a contact plate (24) and base plate (30). The contact plate comprises a surface portion (26) for contacting the battery module (10) and a flow space (32, 34) defined between the contact plate and the base plate (30). Haussmann teaches that the cooling device comprises a sealing portion for sealing the flow space relative to an interior space of battery module and defines an intermediate sealing portion (42) and a collection passage (32, 44). The intermediate sealing portion (42) is defined between the flow space (32, 34) and the collection passage (32, 44) [Fig. 1-5; paragraph 0041-0062]. Haussmann remains silent about a safety seal in the sealing portion. However, it is known in the art to utilize safety valve/seal for protecting the cooling devices from over pressure as taught by Hirano [paragraph 0093, 0105]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to avail the teachings of safety valve/seal in order for protecting the cooling device from over pressure and thereby having a safe temperature control system.
Regarding claim 2, Haussmann teaches that the sealing portion is arranged along the contact plate circumferentially in a circumferential direction [Fig. 4].
Regarding claim 3, Haussmann teaches that the collection passage (32, 44) is arranged outside along the contact plate circumferentially in a circumferential direction [Fig. 4].
Regarding claim 4, Haussmann teaches that the collection passage comprises a return device (46, 56) for returning the temperature control fluid (refrigerant) [Fig. 4-5; paragraph 0055].
Regarding claim 5, Haussmann teaches that the collection passage and the return device is fluidically connected to a temperature control fluid circuit (92) and the flow space is fluidically connected to the temperature control fluid circuit (92) [Fig. 1-5, 11; paragraph 0055, 0087-0089].
Regarding claim 7, Haussmann teaches that the collection passage (32, 44) is at least partly provided by passage groove of the base plate (30) [Fig. 2-5].
Regarding claim 10, Haussmann teaches that the base plate (30) comprises a structural surface portion including a plurality of structure elevations (36) and the plurality of structure elevations (36) lie against a second surface portion (28) of the  contact plate (24) facing towards the base plate (30) [Fig. 2-3].
Regarding claim 12, Haussmann discloses a battery module (10) (energy store) for an electric vehicle comprising a plurality of battery cells (12) and a cooling device (20) (temperature control system). Haussmann teaches that the temperature control system (cooling device 20) for controlling temperature of the vehicle battery module (10) comprising a cooling plate (22) having a contact plate (24) and base plate (30). The contact plate comprises a surface portion (26) for contacting the battery module (10) and a flow space (32, 34) defined between the contact plate and the base plate (30). Haussmann teaches that the cooling device comprises a sealing portion for sealing the flow space relative to an interior space of battery module and defines an intermediate sealing portion (42) and a collection passage (32, 44). The intermediate sealing portion (42) is defined between the flow space (32, 34) and the collection passage (32, 44) [Abstract; Fig. 1-5; paragraph 0001-0002, 0041-0062]. Haussmann remains silent about a safety seal in the sealing portion. However, it is known in the art to utilize safety valve/seal for protecting the cooling devices from over pressure as taught by Hirano [paragraph 0093, 0105]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to avail the teachings of safety valve/seal in order for protecting the cooling device from over pressure and thereby having a safe temperature control system.

10.	Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haussmann (US 20150079442 A1) in view of Hirano et al (US 20110138849 A1) as applied in claim 1 and further in view of Hilfrich et al (US 20190131602 A1).
Regarding claim 11, Haussmann remains silent about a sensor installed in the housing/collection passage. However, it is known in the art to provide sensors such as a liquid sensor in the battery housing to detect presence of any liquid (i.e. leakage) and take action to prevent any damage and thereby a safer system. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to avail the teachings of providing sensor in order to prevent any damage and thereby a safer system.

11.	Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haussmann (US 20150079442 A1) in view of Hirano et al (US 20110138849 A1) as applied in claim 12 and further in view of Newman et al (US 20180048039 A1).
Regarding claim 13, Haussmann teaches a battery housing (14) to enclose the batteries (12) [Fig. 1]. Haussmann remains silent about an outer housing to enclose both the battery module and the cooling device (20). However, it is known in the art to enclose the battery module and the cooling device in a single outer housing as taught by Newman [Fig. 2]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to avail the teachings of battery enclosure in order to prevent from outside crash and thereby a safer system.

12.	Claim(s) 14-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grubwinkler (US 20210387546 A1) in view of Haussmann (US 20150079442 A1),  Hirano et al (US 20110138849 A1).
Regarding claim 14, Grubwinkler discloses a motor/electrical vehicle comprising a drive unit and an energy store for the drive unit [paragraph 0037]. Grubwinkler does not teach detail of the energy store. However, Haussmann discloses a battery module (10) (energy store) for an electric vehicle comprising a plurality of battery cells (12) and a cooling device (20) (temperature control system). Haussmann teaches that the temperature control system (cooling device 20) for controlling temperature of the vehicle battery module (10) comprising a cooling plate (22) having a contact plate (24) and base plate (30). The contact plate comprises a surface portion (26) for contacting the battery module (10) and a flow space (32, 34) defined between the contact plate and the base plate (30). Haussmann teaches that the cooling device comprises a sealing portion for sealing the flow space relative to an interior space of battery module and defines an intermediate sealing portion (42) and a collection passage (32, 44). The intermediate sealing portion (42) is defined between the flow space (32, 34) and the collection passage (32, 44) [Abstract; Fig. 1-5; paragraph 0001-0002, 0041-0062]. Haussmann remains silent about a safety seal in the sealing portion. However, it is known in the art to utilize safety valve/seal for protecting the cooling devices from over pressure as taught by Hirano [paragraph 0093, 0105]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to avail the teachings of safety valve/seal in order for protecting the cooling device from over pressure and thereby having a safe temperature control system.
Regarding claim 15, Haussmann teaches that the temperature control system (20) is fluidically connected to a heat exchanger (90) [Fig. 11].
Regarding claim 16, Grubwinkler teaches that the energy store is a traction battery [paragraph 0037].
Regarding claim 18, Haussmann teaches that the sealing portion is arranged along the contact plate circumferentially in a circumferential direction [Fig. 4].

13.	Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer et al (US 20120222907 A1) in view of Haussmann (US 20150079442 A1),  Hirano et al (US 20110138849 A1) as applied in claim 14 and further in view of Hilfrich et al (US 20190131602 A1).
Regarding claim 17, Haussmann remains silent about a sensor installed in the housing/collection passage. However, it is known in the art to provide sensors such as a liquid sensor in the battery housing to detect presence of any liquid (i.e. leakage) and take action to prevent any damage and thereby a safer system. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to avail the teachings of providing sensor in order to prevent any damage and thereby a safer system.

Allowable Subject Matter
14.	Claims 6-9 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
15.	The following is a statement of reasons for the indication of allowable subject matter:  
Claim 6: the prior art of record does not anticipate or suggest or render obvious the temperature control system  with the combination of structural element as claimed, including the at least one intermediate sealing portion is at least partly provided by a collar portion of the at least one contact plate, an intermediate groove of the at least one base plate and at least one intermediate seal, wherein the collar portion is arranged outside along the at least one contact plate circumferentially in a circumferential direction, wherein the intermediate groove of the at least one base plate is defined circumferentially in the circumferential direction of the at least one contact plate, wherein the collar portion is at least partly arranged in the intermediate groove, and wherein the at least one intermediate seal seals the collar portion in the intermediate groove relative to the at least one base plate.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S SIDDIQUEE whose telephone number is (571)270-3719. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD S SIDDIQUEE/           Primary Examiner, Art Unit 1723